DETAILED ACTION
		Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant’s election without traverse of the protective barrier of Figures 1-8 (Species I) in the reply filed on March 2, 2021 is acknowledged. Claim 16 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. 

Status of Claims
	Claims 1-20 are pending. Claim 16 stands withdrawn as noted above.

Claim Objections
	Claim 4 is objected to because at line 3, “pf” should read --of--.
Claim 10 is objected to because “both” and “in” set forth in line 1 should be deleted.
Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 2 is directed to a protective barrier, as set forth in the preamble in line 1. However, claim 2 recites the limitation “both the third pin-receiving socket and the fourth pin-receiving socket are disposed in a mounting surface on which the protective barrier is mounted.” It is therefore unclear from the claim whether Applicant is intending to claim the combination of the protective barrier and surface on which it is mounted, or only the subcombination of the protective barrier. For the purpose of this action, the Examiner has interpreted the claim as being directed to the subcombination of the protective barrier, given the preamble of the claim. As such, limitations directed to structure not a part of said subcombination are given limited patentable weight.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



Claims 1-3, 5-7, 11, 12, and 17-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 5,891,534 (Sabin).
Regarding claim 1, Sabin discloses a protective barrier (10; see Figures 1-6) comprising:
a first assembly (16) including a first plastic outer cover (18, 20, 22; see column 7, lines 4-6 and 20-22), the first plastic outer cover including a first opening with a first pin-receiving socket (formed at the top of portion 38, shown accepting pin 40 in Figure 2) formed therein;
a second assembly (16; see column 5, lines 28-31, where the barrier may include more than one assembly) including a second plastic outer cover (18, 20, 22; see column 7, lines 4-6 and 20-22), the second plastic outer cover including a second opening with a second pin-receiving socket (formed at the top of portion 38, shown accepting pin 40 in Figure 2) formed therein;
a first hollow plastic rail (12) including
a first end (shown, e.g., at 14 in Figure 2) disposed in the first opening of the first assembly such that a first through hole (formed in portion 42, shown accepting 40 in Figure 2) in the first end is aligned with the first pin-receiving socket, and
a second end (an inherent feature; see, e.g., Figure 1) disposed in the second opening of the second assembly such that a second through hole (formed in portion 42, shown accepting 40 in Figure 2) in the second end is aligned with the second pin-receiving socket;
a first pin (40) extending through the first through hole in the first end of the hollow plastic rail, the first pin having a proximal end disposed in the first pin-receiving socket and a distal end disposed in a third pin-receiving socket (51); and
a second pin (40) extending through the second through hole in the second end of the hollow plastic rail, the second pin having a proximal end disposed in the second pin-receiving socket and a distal end disposed in a fourth pin-receiving socket (51).
Regarding claim 2, Sabin discloses both the third pin-receiving socket (51) and the fourth pin-receiving socket (51) are disposed in a mounting surface (see Figure 5).
Regarding claim 3, Sabin discloses the first assembly includes a third opening with a fifth pin-receiving socket (51) formed therein,
the second assembly includes a fourth opening with a sixth pin-receiving socket (51) formed therein,
the protective barrier further comprising:
a first cap (38) disposed on the first assembly, the first cap including a seventh pin-receiving socket (formed in the bottom of portion 38, shown accepting pin 40 in Figure 2),
a second cap (30) disposed on the second assembly, the second cap including an eighth pin-receiving socket (formed in the top of portion 30, shown accepting pin 40 in Figure 2),
a second hollow plastic rail (14) including
a third end (shown, e.g., at 14 in Figure 2) disposed in the third opening of the first assembly such that a third through hole (formed in portion 42, shown accepting 40 in Figure 2) in the third end is aligned with the fifth pin-receiving socket and the seventh pin-receiving socket, and
a fourth end (an inherent feature; see, e.g., Figure 1) disposed in the fourth opening of the second assembly such that a fourth through hole (formed in portion 42, shown accepting 40 in Figure 2) in the fourth end is aligned with the sixth pin-receiving socket and the eighth pin-receiving socket;
a third pin (40) extending through the third through hole in the third end of the second hollow plastic rail, the third pin having a proximal end disposed in the seventh pin-receiving socket and a distal end disposed in a fifth pin-receiving socket (51); and
a fourth pin (40) extending through the fourth through hole in the fourth end of the second hollow plastic rail, the fourth pin having a proximal end disposed in the eighth pin-receiving socket and a distal end disposed in a sixth pin-receiving socket (51).
Regarding claim 5, Sabin discloses a first cap (49) disposed on the first assembly, the first cap including the third pin-receiving socket (51) and a second cap (49) disposed on the second assembly, the second cap including the fourth pin-receiving socket (51; see Figures 2 and 5).
Regarding claim 6, Sabin discloses a portion of the first opening is formed by a portion of the first cap and a portion of the second opening is formed by a portion of the second cap (see Figure 2).
Regarding claim 7, Sabin discloses the third pin-receiving portion is disposed in the first opening of the first assembly and the fourth pin-receiving portion is disposed in the second opening in the second assembly (see Figure 2).
Regarding claim 11, Sabin discloses the first assembly (16) includes a first top opening (46) on a top surface of the first plastic outer cover (18, 20, 22) and the second assembly (16) includes a second top opening (46) on a top surface of the second plastic outer cover (18, 20, 22; see Figures 1 and 2).
Regarding claim 12, Sabin discloses a first cap (38) is disposed in the first top opening (46) and a second cap (30) is disposed in the second top opening (46).
Regarding claim 17, Sabin discloses the first assembly includes a third opening with a fifth pin-receiving socket (51) formed therein (see Figures 2 and 5).
Regarding claim 18, Sabin discloses a second hollow plastic rail (14) including a third end (shown, e.g., at 14 in Figure 2) disposed in the third opening of the first assembly such that a third through hole in the third end is aligned with the fifth pin-receiving socket, and
a third pin (40) extending through the third through hole in the third end of the second hollow plastic rail, the third pin having a proximal end disposed in the fifth pin-receiving socket and a distal end disposed in a sixth pin-receiving socket (see Figure 2).
Regarding claim 19, Sabin discloses the first opening and the third opening are disposed on opposite sides of the first assembly (see Figure 2).
Regarding claim 20, Sabin discloses the first opening faces in a first direction, the second opening faces in a second direction, and the first direction is perpendicular to the second direction (see Figure 2).

Allowable Subject Matter
Claim 4 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Regarding claim 4, Sabin discloses the first hollow plastic rail has a first degree of rigidity and the second hollow plastic rail has a second degree of rigidity (an inherent property of plastic material), but fails to disclose the first degree of rigidity being greater than the second of degree rigidity. The prior art fails to fairly show or suggest a modification to Sabin, absent improper hindsight reasoning, such that the first degree of rigidity being greater than the second of degree rigidity.

Claims 8-10 and 13-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claims 8-10, Sabin discloses the first assembly includes a first anchoring mechanism disposed in the first outer cover, the first anchoring mechanism configured to anchor the first assembly to a surface, and the second assembly includes a second anchoring mechanism disposed in the second outer cover, the second anchoring mechanism configured to anchor the second assembly to the surface.
Regarding claims 13-15, Sabin discloses the protective barrier of claim 11, but fails to disclose a first post (24) is disposed in the first top opening and a second post (24) is disposed in the second top opening. The prior art fails to fairly show or suggest a modification to Amidon such that disclose a first post is disposed in the first top opening and a second post is disposed in the second top opening. One of ordinary skill in the art would not have been motivated to make such a modification as Amidon relies on the posts 24 being spaced away from the openings, such that they do not interfere with the operation of the assembly at 16.

Conclusion
The prior art set forth in the attached Notice of References Cited (PTO-892) made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Josh Skroupa whose telephone number is (571)270-3220.  The examiner can normally be reached on M-F 8am-4pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on (571)270-5281.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Josh Skroupa/
Primary Examiner, Art Unit 3678
April 6, 2021